    Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 1 of 43 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

MARCIA L. MCGOWAN and TRACI M.                        )
SINGER, individually and on behalf of all             )
others similarly situated,                            )
                                                      )
                               Plaintiffs,            )
                                                      ) CLASS ACTION COMPLAINT
               v.                                     )
                                                      )
BARNABAS HEALTH, INC., THE                            ) CASE NO:
INVESTMENT COMMITTEE OF                               )
RWJBARNABAS HEALTH, INC., THE                         )
DEFINED CONTRIBUTION PLANS                            )
AND ERISA ADMINISTRATIVE                              )
SUBCOMMITTEE OF THE                                   )
INVESTMENT COMMITTEE OF                               )
RWJBARNABAS HEALTH, INC.,                             )
SYSTEM and JOHN DOES 1-30.                            )
                                                      )
                               Defendants.            )

                                             COMPLAINT

        Plaintiffs Marcia L. McGowan and Traci M. Singer (“Plaintiffs”), by and through their

attorneys, on behalf of the RWJBarnabas Health 401(k) Savings Plan (“401(k) Plan”) and the

RWJBarnabas Health 403(b) Savings Plan (“403(b) Plan”) referred to collectively as (the

“Plans”),1 themselves and all others similarly situated, state and allege as follows:

                               I.       INTRODUCTION




1
  The Plans are legal entities that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. §
1132(d)(1). However, in a breach of fiduciary duty action such as this, the Plans are not a party.
Rather, pursuant to ERISA § 409, and the law interpreting it, the relief requested in this action is
for the benefit of the Plans and its participants. Prior to 2018 the Plans were known as Barnabas
Health 401(k) Savings Plan and the Barnabas Health 403(b) Savings Plan. The Barnabas Health
401(k) Savings Plan, the Barnabas Health 403(b) Savings Plan, the RWJBarnabas Health 401(k)
Savings Plan and the RWJBarnabas Health 403(b) Savings Plan are referred to collectively as the
Plans.

                                                      1
    Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 2 of 43 PageID: 2




         1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plans’ fiduciaries, which include Barnabas Health, Inc. (“Barnabas” or the “Company”), the

Investment Committee of RWJBarnabas Health, Inc., and its members during the Class Period2

(“Investment Committee”) and the Defined Contribution Plans and ERISA Administrative

Subcommittee of the Investment Committee of RWJBarnabas Health, Inc. and its members

during the Class Period (“Administrative Committee”) for breaches of their fiduciary duties.

         2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries.           29 U.S.C. §

1104(a)(1). These twin fiduciary duties are “the highest known to the law.” Sweda v. Univ. of

Pennsylvania, 923 F.3d 320, 333 (3d Cir. 2019). Fiduciaries must act “solely in the interest of

the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence,

and diligence” that would be expected in managing a plan of similar scope. 29 U.S.C. §

1104(a)(1)(B).

         3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial

consideration to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In

devising and implementing strategies for the investment and management of trust assets, trustees

are obligated to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

         4.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but




2
    Class Period is defined below as September 23, 2014 through the date of judgment.
                                                     2
    Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 3 of 43 PageID: 3




also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).3

        5.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only

money spent on higher fees, but also lost investment opportunity; that is, the money that the

portion of their investment spent on unnecessary fees would have earned over time.” Tibble II,

843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more

the beneficiary’s investment shrinks.”).

        6.      Both the 401(k) Plan and the 403(b) Plan serve the same purpose: a vehicle for

retirement savings. Most participants in defined contribution plans like 401(k) or 403(b) plans

expect that their accounts will be their principal source of income after retirement. Although at

all times accounts are fully funded, that does not prevent plan participants from losing money on

poor investment choices by plan sponsors and fiduciaries, whether due to poor performance, high

fees or both.

        7.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A

Look at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823

(2015) (Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).



3
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should
be aware that your employer also has a specific obligation to consider the fees and expenses paid
by your plan.”).
                                                    3
 Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 4 of 43 PageID: 4




        8.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment.             See Investment

Company Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and

Expenses (July 2016), at 4.      “Any costs not paid by the employer, which may include

administrative, investment, legal, and compliance costs, effectively are paid by plan

participants.” Id., at 5.

        9.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their defined contribution plans, as well as

investigating alternatives in the marketplace to ensure that well-performing, low cost investment

options are being made available to plan participants.

        10.     At all times during the Class Period (September 23, 2014 through the date of

judgment) the 401(k) Plan had at least $990 million dollars in assets under management. At the

end of 2017 and 2018, the 401(k) Plan had over $1.4 billion dollars and $1.3 billion dollars,

respectively, in assets under management that were/are entrusted to the care of the Plans’

fiduciaries. At all times during the Class Period, the 403(b) Plan had over $65 million dollars in

assets under management. At the end of 2017 and 2018, the 403(b) Plan had over $888 million

dollars and $847 million dollars, respectively, in assets under management that were/are

entrusted to the care of the Plans’ fiduciaries. The Plans total assets under management qualifies

them as a jumbo plan in the defined contribution plan marketplace, and among the largest plans

in the United States. As jumbo plan, the Plans had substantial bargaining power regarding the

fees and expenses that were charged against participants’ investments. Defendants, however, did

not try to reduce the Plans’ expenses or exercise appropriate judgment to scrutinize each


                                                     4
    Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 5 of 43 PageID: 5




investment option that was offered in the Plans to ensure it was prudent. In fact, according to

data studied by BrightScope, an industry analyst, the 401(k) Plan fell in the category of plans

with the highest total plan cost for plans above $500 million in assets.4

        11.    Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plans as that term is defined under ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

breached the duties they owed to the Plans, to Plaintiffs, and to the other participants of the Plans

by, inter alia, (1) failing to objectively and adequately review the Plans’ investment portfolio

with due care to ensure that each investment option was prudent, in terms of cost; and (2)

maintaining certain funds in the Plans despite the availability of identical or materially similar

investment options with lower costs and/or better performance histories.

        12.    Defendants’ mismanagement of the Plans, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to the actions of a reasonable fiduciary and cost

the Plans and its participants millions of dollars.

        13.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of

the fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries

(Count Two).

                         II.     JURISDICTION AND VENUE

        14.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction over actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.


4
 See https://www.brightscope.com/401k-rating/94855/Barnabas-Health-Inc/96276/Barnabas-Health-
401K-Savings-Plan (last visited September 17, 2020).
                                                  5
 Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 6 of 43 PageID: 6




        15.    This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        16.    Venue is proper in this District pursuant to ERISA Section 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial

part of the events or omissions giving rise to the claims asserted herein occurred within this

District.

                                    III.    PARTIES

        Plaintiffs

        17.    Plaintiff Marcia L. McGowan (“McGowan”) resides in Parsippany, New Jersey.

During her employment, Plaintiff McGowan participated in the Plans, investing in the options

offered by the Plans and which are the subject of this lawsuit.

        18.    Plaintiff Traci M. Singer (“Singer”) resides in Hamilton, New Jersey. During her

employment, Plaintiff Singer participated in the Plans, investing in the options offered by the

Plans and which are the subject of this lawsuit.

        19.    Each Plaintiff has standing to bring this action on behalf of the Plans because each

of them participated in at least one the Plans, which were both administered in the same manner

by the same fiduciaries, and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.


                                                       6
    Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 7 of 43 PageID: 7




         20.    Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the

Plans, comparisons of the costs and investment performance of the Plans’ investments versus

available alternatives within similarly-sized plans, total cost comparisons to similarly-sized

plans, information regarding other available share classes) necessary to understand that

Defendants breached their fiduciary duties and engaged in other unlawful conduct in violation of

ERISA until shortly before this suit was filed.

                Defendants

                        Company Defendant

         21.    Barnabas Health, Inc. is the sponsor of the Plans and a named fiduciary. 2018

Form 5500 of the RWJBarnabas Health 401(k) Savings Plan (“2018 401(k) Form 5500”) and the

RWJBarnabas Health 403(b) Savings Plan (“2018 401(k) Form 5500”) filed with the United

States Department of Labor (referred to collectively as the “2018 Forms 5500”) at 1. Its

corporate headquarters is located at 95 Old Short Hills Road, West Orange, New Jersey.

Barnabas describes itself as “New Jersey’s largest integrated health care delivery system,

providing treatment and services to more than three million patients each year.”5 Barnabas

currently has over 32,000 employees and employs over 9,000 physicians.6 As of December 31,

2018, Barnabas reported over $920 million dollars in total revenue. The December 31, 2018

Form 990 filed with the Internal Revenue Service (“2018 990”) at 1.

         22.     Barnabas appointed the Investment Committee of RWJBarnabas Health, Inc.

Pursuant to the Plan Documents which govern the operation of the Plans: “[t]he general



5
    https://www.rwjbh.org/why-rwjbarnabas-health-/ accessed on September 16, 2020.
6
    https://www.rwjbh.org/why-rwjbarnabas-health-/facts-figures/ accessed on September 16, 2020.
                                                    7
 Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 8 of 43 PageID: 8




administration and the general investment and asset management responsibilities of the Plan

and the responsibility for carrying out, and for overseeing the carrying out of, the provisions of

the Plan shall be placed in the Investment Committee.” The RWJ Barnabas Health 403(b)

Savings Plan as Amended and Restated Effective January 1, 2018 and the RWJ Barnabas Health

401(k) Savings Plan as Amended and Restated Effective January 1, 2018 (“Plan Docs.”) at

Article 10.

       23.     Under ERISA, fiduciaries with the power to appoint have the concomitant

fiduciary duty to monitor and supervise their appointees.

       24.     Additionally, at all times, Barnabas acted through its officers, including the

Committee, to perform fiduciary functions related to the Plans.

       25.      Barnabas made discretionary decisions to make matching and non-elective

contributions to the Plans. The December 31, 2018 Independent Auditor’s Report of

RWJBarnabas Health 401(k) Savings Plan (“2018 401(k) Auditor Report”) and the

RWJBarnabas Health 403(b) Savings Plan (“2018 403(b) Auditor Report”) and referred to

collectively as the (“2018 Auditor Reports”) at 6. As detailed in the 2018 Auditor Reports,

Barnabas may make “discretionary nonelective contributions… .” Id.

       26.     For all the foregoing reasons, the Company is a fiduciary of the Plans, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

       Investment Committee Defendants

       27.     Pursuant to the Plan Documents, the Investment Committee is purportedly

responsible for the prudent selection and monitoring of the funds in the Plans. As detailed in the

Plan Documents: “The general administration and the general investment and asset management

responsibilities of the Plan and the responsibility for carrying out, and for overseeing the


                                                    8
 Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 9 of 43 PageID: 9




carrying out of, the provisions of the Plan shall be the responsibility of the Investment

Committee.” Plan Docs. at Article 10. The Plan Documents go on to state that “[c]ontributions to

the Plan shall be invested in one or more investment funds, as authorized by the Investment

Committee or a delegate thereof, … .” Plan Docs at Section 5. The Plan Documents further

describe the Investment Committee as being responsible for creating the investment policy for

the Plans. As described in the Plan Documents: “[t]he Investment Committee or a delegate

thereof, in its sole discretion, shall determine the investment policy for the Plan.” Plan Docs. at

Section 10. As will be discussed below, the Investment Committee failed to prudently execute

these fiduciary duties.

       28.       In addition, to the fiduciary duties enumerated above, the Investment Committee

may delegate some of the fiduciary duties enumerated above. As detailed in the Plan Docs. “[t]he

Committee shall have discretionary authority to delegate administrative responsibilities and

investment and asset management responsibilities.” Plan Docs. at Article 10. Accordingly, the

Investment Committee had the fiduciary duty to monitor and supervise its appointees.

       29.       Each member of the Investment Committee during the putative Class Period

(referred to herein as John Does 1-10) is/was a fiduciary of the Plans, within the meaning of

ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class Period, because each

exercised discretionary authority to appoint and/or monitor the Committee, which had control

over management of the Plans and/or authority or control over management or disposition of the

Plans’ assets.

       30.       The Investment Committee and its members during the Class Period are

collectively referred to herein as the “Investment Committee Defendants.”

                 Administrative Committee Defendants


                                                     9
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 10 of 43 PageID: 10




        31.     The Defined Contribution Plans and ERISA Administrative Subcommittee of the

Investment Committee of RWJBarnabas Health (“Administrative Committee”), is the

Administrator of the Plans and a named fiduciary. The Barnabas Health 401(k) Savings Plan

Summary Plan Description effective January 1, 2017 and the Barnabas Health 403(b) Savings

Plan Summary Plan Description effective January 1, 2017 (“SPDs”) at the Administrative

Information Sections.

        32.     The Investment Committee has delegated some of its purported responsibilities

for the prudent selection and monitoring of the funds in the Plans to the Administrative

Committee. As detailed in the notes to the 2018 Auditor Reports, the Investment Committee “has

delegated the administrative and investment responsibilities to the Defined Contribution ERISA

Administrative Committee (the “Committee”).” The December 31, 2018 Report of Independent

Auditors of both the RWJBarnabas Health 401(k) Savings Plan and the RWJBarnabas Health

403(b) Savings Plan (“2018 Auditor Reports”) at 5. The 2018 Auditor Reports go on to define

the responsibilities of the Administrative Committee as follows: “[t]he Committee determines the

appropriateness of the Plan’s investment offerings, monitors investment performances and

reports to the Board of Trustees.” Id. As will be discussed in more detail below, the

Administrative Committee failed to carry out these fiduciary duties prudently and their failures

cost the Plans millions of dollars in lost savings for its participants.

        33.     The Administrative Committee and each of its members were fiduciaries of the

Plans during the Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A), because each exercised discretionary authority over management or disposition of

the Plans’ assets.




                                                       10
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 11 of 43 PageID: 11




       34.     The Administrative Committee and members of the Administrative Committee

during the Class Period (referred to herein as John Does 11-20), are collectively referred to

herein as the “Administrative Committee Defendants.” Both the Investment Committee and the

Administrative Committee will be referred to herein collectively as the “Committee” or

“Committee Defendants.”

               Additional John Doe Defendants

       35.     To the extent that there are additional officers and employees of Barnabas who

are/were fiduciaries of the Plans during the Class Period, or other individuals who were hired as

investment managers for the Plans during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe”

Defendants 21-30 include, but are not limited to, Barnabas officers and employees who are/were

fiduciaries of the Plans within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A), during the Class Period.

                                  IV.    THE PLANS

       36.     Barnabas established the Plans for the purpose of offering its employees “the

opportunity to invest in [their] future, and at the same time benefit from special savings

incentives and tax breaks that [they] cannot ordinarily get elsewhere.” SPDs at 1. The Plans were

established on January 1, 1999. Plan Docs. at 1. The Plans were amended several times over the

years with the most notable amendment occurring in 2018 which changed the name of the Plans

from the Barnabas Health 401(k) Savings Plan and the Barnabas Health 403(b) Savings Plan to

their current names as a result of the merger between Barnabas and the Robert Wood Johnson

Health System in 2016. Id.


                                                    11
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 12 of 43 PageID: 12




       37.     The Plans are “defined contribution” or “individual account” plan within the

meaning of ERISA Section 3(34), 29 U.S.C. § 1002(34), in that the Plans provide for individual

accounts for each participant and for benefits based solely upon the amount contributed to those

accounts, and any income, expense, gains and losses, and any forfeitures of accounts of the

participants which may be allocated to such participant’s account. See, Plan Docs. at Section 10.

Specifically, the SPDs provide that the Plans are considered “defined contribution” plans. See

SPDs at Other Important Information Sections. Consequently, retirement benefits provided by

the Plans are based solely on the amounts allocated to each individual’s account. 2018 Form

5500s at 5 and 6.

       Eligibility

       38.     As detailed in the 2018 Auditor Reports, employees of Barnabas are eligible to

participate in the Plans from the first day of their employment. As described in the 2018 Auditor

Reports: “Employees of Barnabas Health are eligible to participate in the Plan immediately upon

hire.” 2018 Auditor Reports at 6.

       Contributions and Vesting

       39.     There are several types of contributions that can be added to a participant’s

account, including, but not limited to, an employee salary deferral contribution, an employer

matching contribution and employer nonelective contributions. 2018 Auditor Reports at 6.

Participants can also roll over amounts from other qualified benefit or defined contribution plans.

Id.

       40.     With regard to contributions made by participants: “participants employed by

Barnabas Health may contribute, in the form of pretax deferred salary reductions, any whole




                                                    12
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 13 of 43 PageID: 13




percentage of gross compensation between 1% and 100% up to Internal Revenue Service

(“IRS”) limits.” Id.

       41.     In its discretion, Barnabas may make matching contributions based on the amount

contributed by each participant. As described in the 2018 Auditor Reports: “Employees of

Barnabas Health receive matching contributions of 75% up to the first 4% of compensation

contributed by participants based on the affiliate facility that employs the participant and length

of employment of the participant.” Id.

       42.     With regard to contributions made by participants to their accounts: “participants

have full and immediate vesting in their contributions and related interest and earnings credited

to their accounts.” 2018 Auditor Reports at 7. Vesting in the Company’s contribution portion is

based on years of continuous service.        Vesting in Barnabas’ contribution portion of their

accounts, plus actual earnings thereon, is based on years of service. Id.

       43.     Like other companies that sponsor defined contribution plans for their employees,

Barnabas enjoys both direct and indirect benefits by providing matching contributions to

participants of the Plans. Employers are generally permitted to take tax deductions for their

contributions to defined contribution plans at the time when the contributions are made. See

generally https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.

       44.     Barnabas also benefits in other ways from the Plans’ matching program. It is

well-known that “[m]any employers match their employees’ contributions to the 401(k) plan in

order to help attract and retain talent at their company. By hiring and retaining employees with a

high-caliber of talent, [a company] may save money on training and attrition costs associated

with unhappy or lower-performing workers.” See, https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.


                                                     13
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 14 of 43 PageID: 14




       45.     Given the size of the Plans, Barnabas likely enjoyed a significant tax and cost

savings from offering a match.

       The Plans’ Investments

       46.     Several investments were available to participants of the Plans for investment

each year during the putative Class Period, including several American Funds target date funds.

The Committee determines the appropriateness of the Plans’ investment offerings and monitors

investment performance.      Both the 401(k) Plan and the 403(b) Plan had nearly identical

investment offerings. For 2018, the 401(k) Plan offered 26 investment options, which included

24 mutual funds and 1 variable annuity life insurance contract and 1 stable value fund. For 2018,

the 403(b) Plan offered 25 investment options, which included 24 mutual funds and 1 variable

annuity life insurance contract.

       47.     The 401(k) Plan’s assets under management for all funds as of the end of 2018

was $1,389,868,000. 2018 401(k) Auditor Report at 3. From 2014 to 2017 the Plan’s assets

under management ranged from more than $990 million dollars to more than $1.4 billion dollars.

The 403(b) Plan’s assets under management for all funds as of the end of 2018 was

$847,789,000. 2018 403(b) Auditor Report at 3. From 2014 to 2017 the Plan’s assets under

management ranged from more than $65 million dollars to more than $888 million dollars.

       Expenses of the Plans

       48.      As detailed in the Plan Documents, “reasonable plan expenses shall be paid

from the Fund in accordance with such uniform and nondiscriminatory rules as shall be

prescribed by the Committee.” Plan Docs. at Section 11.

                      V.      CLASS ACTION ALLEGATIONS




                                                   14
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 15 of 43 PageID: 15




       49.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and the following proposed class (“Class”):7

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plans, at
               any time between September 23, 2014 through the date of judgment
               (the “Class Period”).

       50.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 401(k) Form 5500 lists 19,861 Plan “participants with account balances

as of the end of the plan year.” 2018 401(k) Form 5500 at 2. The 2018 403(b) Form 5500 lists

16,223 Plan “participants with account balances as of the end of the plan year.” 2018 403(b)

Form 5500 at 2.

       51.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like

other Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plans. Defendants treated Plaintiffs consistently with other

Class members and managed the Plans as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       52.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are/were fiduciaries of the Plans;




7
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                      15
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 16 of 43 PageID: 16




                B.       Whether Defendants breached their fiduciary duties of loyalty and

                         prudence by engaging in the conduct described herein;

                C.       Whether the Company and the Committee Defendants failed to adequately

                         monitor the Committee and other fiduciaries to ensure the Plans were

                         being managed in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        53.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have

no interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this

litigation as a class action.

        54.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests

of other members not parties to this action, or that would substantially impair or impede their

ability to protect their interests.

        55.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby




                                                      16
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 17 of 43 PageID: 17




making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                       VI.  DEFENDANTS’ FIDUCIARY STATUS
                          AND OVERVIEW OF FIDUCIARY DUTIES

       56.       As described in the “Parties” section above, Defendants were fiduciaries of the

Plans because:

                 (a)     they were so named; and/or

                 (b)     they exercised authority or control respecting management or disposition

                         of the Plans’ assets; and/or

                 (c)     they exercised discretionary authority or discretionary control respecting

                         management of the Plans; and/or

                 (d)     they had discretionary authority or discretionary responsibility in the

                         administration of the Plans.

       57.       As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plans, and the Plans’ investments, solely in the interest

of the Plans’ participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims.

These twin duties are referred to as the duties of loyalty and prudence and are “the highest

known to the law.” Sweda, 923 F.3d at 333 (3d Cir. 2019).

       58.       The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.      Pegram v. Herdrich, 530 U.S. 211, 235 (2000).         “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the

                                                        17
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 18 of 43 PageID: 18




interests of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted).

Thus, “in deciding whether and to what extent to invest in a particular investment, a fiduciary

must ordinarily consider only factors relating to the interests of plan participants and

beneficiaries . . . . A decision to make an investment may not be influenced by [other] factors

unless the investment, when judged solely on the basis of its economic value to the plan, would

be equal or superior to alternative investments available to the plan.” Dep’t of Labor ERISA Adv.

Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added).

       59.     In effect, the duty of loyalty includes a mandate that the fiduciary display

complete loyalty to the beneficiaries, and set aside the consideration of third persons.

       60.     ERISA also “imposes a ‘prudent person’ standard by which to measure

fiduciaries’ investment decisions and disposition of assets.”            Fifth Third Bancorp v.

Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a duty to select

prudent investments, under ERISA a fiduciary “has a continuing duty to monitor [plan]

investments and remove imprudent ones” that exists “separate and apart from the [fiduciary’s]

duty to exercise prudence in selecting investments.” Tibble I, 135 S. Ct. at 1828.

       61.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach

by co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be
               liable for a breach of fiduciary responsibility of another fiduciary
               with respect to the same plan in the following circumstances: (A) if
               he participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

                                                     18
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 19 of 43 PageID: 19




       62.     During the Class Period, Defendants did not act in the best interests of the Plans’

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants. Yet, here, to the detriment of the Plans and their participants and

beneficiaries, the Plans’ fiduciaries included and retained in the Plans many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the

basis of their economic value to the Plans.

       63.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period, Defendants failed to have a proper system of review in place to ensure that

participants in the Plans were being charged appropriate and reasonable fees for the Plans’

investment options. Additionally, Defendants failed to leverage the size of the Plans to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plans

during the Class Period; and (2) a prudent payment arrangement with regard to the Plans’

recordkeeping and administrative fees.

       64.     As discussed below, Defendants breached fiduciary duties to the Plans and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).


                                 I.   SPECIFIC ALLEGATIONS

       A.      Defendants Breached Their Fiduciary Duties in Failing to Investigate and
               Select Lower Cost Alternative Funds

       65.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plans throughout the

Class Period, including those identified below, that wasted the Plans and participants’ assets

because of unnecessary costs.
                                                    19
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 20 of 43 PageID: 20




       66.        Under trust law, one of the responsibilities of the Plans’ fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these

duties requires regular performance of an “adequate investigation” of existing investments in a

plan to determine whether any of the plan’s investments are “improvident,” or if there is a

“superior alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel.

St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19

(2d Cir. 2013).

       67.        Investment options have a fee for investment management and other services.

With regards to investments like mutual funds, like any other investor, retirement plan

participants pay for these costs via the fund’s expense ratio evidenced by a percentage of assets.

For example, an expense ratio of .75% means that the plan participant will pay $7.50 annually

for every $1,000 in assets. However, the expense ratio also reduces the participant’s return and

the compounding effect of that return. This is why it is prudent for a plan fiduciary to consider

the effect that expense ratios have on investment returns because it is in the best interest of

participants to do so.

       68.        When jumbo plans, particularly those with over a billion dollars in assets like the

Plans here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of

investment, a careful review of the plan and each option is needed for the fiduciaries to fulfill

their obligations to the plan participants.


                                                       20
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 21 of 43 PageID: 21




         69.      One indication of Defendants’ failure to prudently monitor the Plans’ funds is that

the Plans have retained several actively-managed funds as the Plans’ investment options despite

the fact that these funds charged grossly excessive fees compared with comparable or superior

alternatives, and despite ample evidence available to a reasonable fiduciary that these funds had

become imprudent due to their high costs.

         70.      Another indication of Defendants’ failure to prudently monitor the Plans’ funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having over 1 billion dollars in assets in the case of the 401(k) Plan

and between $50 million and $100million in the case of the 403(b) Plan8).

         71.      In 2018, for example, many of funds in the 401(k) Plan had expense ratios well

above the median expense ratios for similarly sized plans.

         72.      The expense ratios for funds in the 401(k) Plan in some cases had a difference of

up to a 117% (in the case of Fidelity Government MMkt) and a 93% difference (in the case of

American Beacon Small Cp Val Y) above the median expense ratios in the same category: 9

                                                                                       ICI
                    2018 401(k) Fund                   ER10          Category         Median
                                                                                       Fee
           Columbia Dividend Income Inst2             0.63 %     Domestic Equity       0.33%
               Invesco Small Cap Growth R5            0.80 %     Domestic Equity       0.33%
       American Funds Europacific Growth R5E          0.61 %        Int'l Equity       0.50%



8
  Between $50 million dollars and $100 million dollars understates the size of the 403(b) Plan. While the
403(b) Plan did have between $50 million dollars and $100 million dollars in assets under management
between 2014 and 2016, the 403(b) Plan had over $840 million in assets under management in 2017 and
2018.
9
  See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at 62 (June
2019) (hereafter, “ICI Study”) available at https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
10
     The listed expense ratios are taken from summary prospectuses published in 2020.
                                                       21
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 22 of 43 PageID: 22




                                                                                      ICI
                                                           10
                    2018 401(k) Fund                  ER            Category         Median
                                                                                      Fee
         Metropolitan West Total Return Bd I         0.44 %      Domestic Bond        0.36%

                Fidelity Government MMkt             0.42 %      Money Market         0.11%

           American Beacon Small Cp Val Y            0.90 %     Domestic Equity       0.33%


         73.      The expense ratios for funds in the 403(b) Plan in some cases had a difference of

up to 55% (in the case of American Beacon Small Cp Val Y) and a difference of 38% (in the

case of Invesco Small Cap Growth R5) and above the median expense ratios in the same

category: 11

                                                                                      ICI
                    2018 403(b) Fund                  ER12          Category         Median
                                                                                      Fee
           Columbia Dividend Income Inst2            0.63 %     Domestic Equity       0.58%
               Invesco Small Cap Growth R5           0.80 %     Domestic Equity       0.58%
                Fidelity Government MMkt             0.42 %      Money Market         0.29%

           American Beacon Small Cp Val Y            0.90 %     Domestic Equity       0.58%

         74.      The above comparisons understate the excessiveness of fees in the Plans

throughout the Class Period. That is because the ICI Median fee is based on a study conducted

in 2016 when expense ratios would have been higher than today given the downward trend of

expense ratios the last few years. Accordingly, the median expense ratios in 2020, or for that

matter 2019, utilized by similar plans would be lower than indicated above, demonstrating a



11
   See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2016 at 62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
12
     The listed expense ratios are taken from summary prospectuses published in 2020.
                                                      22
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 23 of 43 PageID: 23




greater disparity between the 2019 expense ratios utilized in the above chart for the Plans’ funds

and the median expense ratios in the same category.

       75.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plans’ funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       76.     Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive share classes are targeted at

smaller investors with less bargaining power, while lower cost shares are targeted at institutional

investors with more assets, generally 1 million or more, and therefore greater bargaining power.

There is no difference between share classes other than cost—the funds hold identical

investments and have the same manager.

       77.     Jumbo defined contribution plans such as the Plans have sufficient assets to

qualify for the lowest cost share class available. Even when a plan does not yet meet the

investment minimum to qualify for the cheapest available share class, it is well-known among

institutional investors that mutual fund companies will typically waive those investment

minimums for a jumbo plan adding the fund in question to the plan as a designated investment

alternative. Simply put, a fiduciary to a large defined contribution plan such as the Plans can use

its asset size and negotiating power to invest in the cheapest share class available. For this

reason, prudent retirement plan fiduciaries will search for and select the lowest-priced share class

available.

       78.     Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would


                                                     23
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 24 of 43 PageID: 24




know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and

appropriate to the particular investment action, and strategies involved…in this case would

mandate a prudent fiduciary – who indisputably has knowledge of institutional share classes and

that such share classes provide identical investments at lower costs – to switch share classes

immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D.

Cal. Aug. 16, 2017).

       79.    Here, had the Plans’ fiduciaries been faithfully reviewing “the appropriateness of

the Plans’ investment offerings [and] monitor[ing] investment performances,” as they should

have been, they would have selected the lower-priced identical funds. 2018 Auditor Reports at 5.

       80.    As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plans to determine whether the Plans were invested in

the lowest-cost share class available for the Plans’ mutual funds. The chart below uses 2020

expense ratios to demonstrate how much more expensive the funds were than their identical

counterparts. The funds listed were in both the 401(k) Plan and 403(b) Plan during 2018.

                                                                            Identical
                                   Current       Identical Lower Cost                      Excess
        Plan Investment                                                      Lower
                                     ER              Share Class                            Cost
                                                                            Cost ER
    American Funds 2025 Trgt                  American Funds 2025 Trgt
                                    0.48 %                                   0.33 %        45.5%
        Date Retire R5E                            Date Retire R6
    American Funds 2020 Trgt                  American Funds 2020 Trgt
                                    0.46 %                                   0.31 %        48.4%
        Date Retire R5E                            Date Retire R6
    American Funds 2030 Trgt                  American Funds 2030 Trgt
                                    0.50 %                                   0.35 %        42.9%
        Date Retire R5E                            Date Retire R6
    American Funds 2035 Trgt                  American Funds 2035 Trgt
                                    0.52 %                                   0.37 %        40.5%
        Date Retire R5E                            Date Retire R6
    American Funds 2040 Trgt                  American Funds 2040 Trgt
                                    0.53 %                                   0.38 %        39.5%
        Date Retire R5E                            Date Retire R6
    American Funds 2015 Trgt                  American Funds 2015 Trgt
                                    0.46 %                                   0.31 %        48.4%
        Date Retire R5E                            Date Retire R6

                                                   24
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 25 of 43 PageID: 25




                                                                            Identical
                                   Current       Identical Lower Cost                   Excess
         Plan Investment                                                     Lower
                                     ER              Share Class                         Cost
                                                                            Cost ER
    American Funds 2045 Trgt                  American Funds 2045 Trgt
                                    0.53 %                                   0.38 %      39.5%
        Date Retire R5E                            Date Retire R6
    American Funds 2050 Trgt                  American Funds 2050 Trgt
                                    0.54 %                                   0.48 %      12.5%
        Date Retire R5E                            Date Retire F2
    American Funds 2010 Trgt                  American Funds 2010 Trgt
                                    0.46 %                                   0.31 %      48.4%
        Date Retire R5E                            Date Retire R6
    American Funds 2055 Trgt                  American Funds 2055 Trgt
                                    0.54 %                                    0.42%      28.6%
        Date Retire R5E                               Date R6
    American Funds 2060 Trgt                  American Funds 2060 Trgt
                                    0.56 %                                   0.41 %      36.6%
        Date Retire R5E                            Date Retire R6
   Fidelity Government Money                   Vanguard Treasury MM
                                    0.42%                                     0.09%     366.7%
             Market                                     Inv.
   American Beacon Small Cp                   American Beacon Small Cp
                                    0.90%                                    0.083%       8%
              Val Y                                   Val Inst

       81.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plans’ funds into these

alternative investments.

       82.     Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for jumbo plans like the Plans. See, e.g., Davis et al. v. Washington Univ. et al.,

960 F.3d 478, 483 (8th Cir. 2020) (“minimum investment requirements are ‘routinely waived’

for individual investors in large retirement-savings plans”); Sweda v. Univ. of Pennsylvania, 923

F.3d 320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24) (confirming that

investment minimums are typically waived for large plans). The individual fund and combined

funds assets under management easily qualified them for lower share classes. The following is a

sampling of the assets under management as of the end of 2018:

                                                   25
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 26 of 43 PageID: 26




                                             2018 Assets Under         2018 Assets Under
               Plan Investment                 Management                Management
                                                401(k) Plan               403(b) Plan
         American Funds 2025 Trgt
                                                $243,752,000              $135,483,000
              Date Retire R5E
         American Funds 2020 Trgt
                                                $222,341,000              $111,190,000
              Date Retire R5E
         American Funds 2030 Trgt
                                                $201,795,000              $124,185,000
              Date Retire R5E
         American Funds 2035 Trgt
                                                $137,362,000              $99,972,000
              Date Retire R5E
         American Funds 2040 Trgt
                                                $137,362,000              $67,400,000
              Date Retire R5E
         American Funds 2015 Trgt
                                                $78,572,000               $39,084,000
              Date Retire R5E
         American Funds 2045 Trgt
                                                $55,307,000               $41,810,000
              Date Retire R5E
         American Funds 2050 Trgt
                                                $43,248,000               $24,770,000
              Date Retire R5E
         American Funds 2010 Trgt
                                                $32,682,000               $21,664,000
              Date Retire R5E
         American Funds 2055 Trgt
                                                $25,035,000               $12,116,000
              Date Retire R5E
         American Funds 2060 Trgt
                                                 $ 4,706,000               $2,079,000
              Date Retire R5E
        Fidelity Government Money
                                                 $3,275,000                 $884,000
                  Market
       American Beacon Small Cp Val
                                                 $1,965,000                $1,569,000
                     Y

       83.     A prudent fiduciary conducting an impartial review of the Plans’ investments

would have identified the cheaper share classes available and transferred the Plan’s investments

in the above-referenced funds into the lower share classes at the earliest opportunity.

       84.     There is no good-faith explanation for utilizing high-cost share classes when

lower-cost share classes are available for the exact same investment. Defendants have no

reasonable excuse for not knowing about the immediate availability of these lower cost share

classes. Moreover, the Plans did not receive any additional services or benefits based on its use




                                                     26
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 27 of 43 PageID: 27




of more expensive share classes; the only consequence was higher costs for the Plans’

participants.

         85.       It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes – as it appears Defendants here did - fees charged to plan participants by the “retail”

class investment were the same or better as the fees charged by the “institutional” class

investment, net of the “revenue sharing” paid by the funds to defray the Plans’ recordkeeping

costs. Tibble III, 2017 WL 3523737, at * 8. Fiduciaries should not “choose otherwise imprudent

investments specifically to take advantage of revenue sharing.” Id. at * 11.

         86.       Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for participants of the Plans. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment

expense pays for. It’s a way to milk large sums of money out of large plans by charging a

percentage-based fee that never goes down (when plans are ignored or taken advantage of). In

some cases, employers and employees believe the plan is ‘free’ when it is in fact expensive.”

Justin         Pritchard,   “Revenue       Sharing      and     Invisible     Fees”      available     at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited March 19, 2020).

         87.       The combined assets of the Plans (and the Barnabas 401(k) Plan alone) is large

and has scale which affords the Plans’ fiduciaries the opportunity to negotiate for lower

recordkeeping costs and get access to the same investments with lower expense ratios which

benefit the Plan participants because the returns are higher and compounding greater.

         88.       It is important to note that to the investment provider, a portion of the expense

ratio is considered revenue, and possibly to the record-keeper as well, but is a detriment to the

participant’s return because it reduces it and the compounding effect.


                                                         27
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 28 of 43 PageID: 28




       89.        In other words, a more prudent arrangement in this case, also more transparent

and easier to comprehend by participants, would have been to take advantage of the Plans’ scale

by selecting available lower cost investment funds that used little to no revenue sharing and for

the Defendants to negotiate and/or obtain reasonable direct compensation per participant

recordkeeping/administration fees.

       90.        By failing to investigate the use of lower cost share classes Defendants caused the

Plans to pay millions of dollars per year in unnecessary fees.

Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       91.        As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of

Trusts § 100 cmt. b(1).

       92.        While higher-cost mutual funds may outperform a less-expensive option, such as

a passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at          http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)


                                                       28
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 29 of 43 PageID: 29




         93.   Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

         94.   The chart below demonstrates that the expense ratios of both the 401(k) and

403(b) Plans investment options were more expensive by multiples of comparable passively-

managed and actively-managed alternative funds in the same investment style. The chart below

uses 2020 expense ratios as a methodology to demonstrate how much more expensive the Plans’

funds were than their alternative fund counterparts.

                                               Passive/Active Lower Cost               % Fee
          Plan Investment              ER                                      ER
                                                      Alternative13                    Excess

                                                   Vanguard Dividend
                                                                             0.08 %     687%
      Columbia Dividend Income                   Appreciation Index Adm
                                     0.63 %
                Inst2
                                               Vanguard PRIMECAP Adm         0.31 %     103%


                                               Vanguard Small Cap Growth
                                                                         0.07 % 1,042%
                                                     Index Admiral
     Invesco Small Cap Growth R5     0.80 %
                                                 Vanguard Explorer Adm       0.34 %     135%




13
    Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). Where only one fund is
listed, index funds are identified by the word “index” following the fund name. Actively
managed funds don’t have this designation.
                                                       29
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 30 of 43 PageID: 30




                                               Passive/Active Lower Cost                % Fee
          Plan Investment             ER                                        ER
                                                      Alternative13                     Excess

                                                       VWILX
    American Funds Europacific
                                     0.61 %      Vanguard International       0.32 %     91%
           Growth R5E
                                                     Growth Adm


                                                       VBILX
                                              Vanguard Interm-term Bond       0.07 %    528%
                                                   Index Admiral
  Metropolitan West Total Return
                                 0.44 %
               Bd I                                      JIBFX
                                                Johnson Institutional Core    0.25 %     76%
                                                          Bond


                                                       VUSXX
    Fidelity Government MMkt         0.42 %    Vanguard Treasury Money        0.09 %    367%
                                                   Market Investor


                                                       VSIAX
                                               Vanguard Small Cap Value       0.07 % 1,185%
                                                    Index Admiral
  American Beacon Small Cp Val
                               0.90 %
               Y                                       VSTCX
                                               Vanguard Strategic Small-      0.26 %    246%
                                                   Cap Equity Inv

       95.       There is no good-faith explanation for utilizing high-cost share classes when

nearly identical funds were available. Moreover, the Plans did not receive any additional services

or benefits based on its use of more expensive share classes; the only consequence was higher

costs for the Plans’ participants.

       96.     The above alternative funds had better performances than the Plans’ funds in their

3 and 5 year average returns as of 2020. Moreover, these alternative investments had no material

difference in risk/return profiles with the Plans’ funds and there was a high correlation of the

alternative funds’ holdings with the Plans’ funds holdings such that any difference was


                                                    30
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 31 of 43 PageID: 31




immaterial.

          97.      With regard to the comparison of the actively managed funds to passively

managed funds, these results are not surprising given that in the long-term, actively managed

funds do not outperform their passively-managed counterparts. Indeed, the majority of U.S.

equity funds did not outperform their index counterparts in the five years ending June 30, 2019:14

                                                                   Percentage of Funds That
                 Fund Category           Comparison Index           Underperformed Their
                                                                     Benchmark 5 Yr (%)
                  Large-Cap                   S&P 500                        78.52
                   Mid-Cap                S&P MidCap 400                     63.56

                  Small-Cap              S&P SmallCap 600                    75.09

                  Multi-Cap             S&P Composite 1500                   82.79

                Domestic Equity         S&P Composite 1500                   81.66

                Large-Cap Value              S&P Value                       84.74

                Mid-Cap Value          S&P MidCap 400 Value                  92.31


          98.      A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plans’ funds.

          99.      The above is for illustrative purposes only as the significant fee disparities

detailed above existed for all years of the Class Period. The Plans’ expense ratios were multiples

of what they should have been given the bargaining power available to the Plans’ fiduciaries.

          100.     Defendants’ failure to investigate lower cost alternative investments (both

actively and passively managed funds) during the Class Period cost the Plans and its participants

millions of dollars.

14
     Source: https://us.spindices.com/spiva/#/reports
                                                        31
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 32 of 43 PageID: 32




          B. Defendants Failed to Monitor or Control the Plans’ Recordkeeping Expenses

          101.    The Plans recordkeeper during the Class Period was Fidelity. 2014 through 2018

Form 5500s filed with the United States Department of Labor for the 401(k) and 403(b) Plans

(“2014-2018 Form 5500s) at 3.

          102.   The term “recordkeeping” is a catchall term for the suite of administrative

services typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond

simple provision of account statements to participants, it is quite common for the recordkeeper to

provide a broad range of services to a defined contribution plan as part of its package of services.

These services can include claims processing, trustee services, participant education, managed

account services, participant loan processing, QDRO15 processing, preparation of disclosures,

self-directed brokerage accounts, investment consulting, and general consulting services. Nearly

all recordkeepers in the marketplace offer this range of services, and defined contribution plans

have the ability to customize the package of services they receive and have the services priced

accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

          103.   The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants plans can take advantage of

economies of scale by negotiating a lower per-participant recordkeeping fee.               Because

recordkeeping expenses are driven by the number of participants in a plan, the vast majority of

plans are charged on a per-participant basis.




15
     Qualified Domestic Relations Order.
                                                     32
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 33 of 43 PageID: 33




           104.     Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to

provide.

           105.     Although utilizing a revenue sharing approach is not per se imprudent,

unchecked, it could be devastating for the Plans’ participants. “At worst, revenue sharing is a

way to hide fees. Nobody sees the money change hands, and very few understand what the total

investment expense pays for. It’s a way to milk large sums of money out of large plans by

charging a percentage-based fee that never goes down (when plans are ignored or taken

advantage of). In some cases, employers and employees believe the plan is ‘free’ when it is in

fact expensive.”          Justin Pritchard, “Revenue Sharing and Invisible Fees” available at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited March 19, 2020). In

this matter, using revenue sharing to pay for recordkeeping resulted in a worst-case scenario for

the Plans’ participants because they were saddled with outrageously high recordkeeping fees.

           106.     Throughout the Class Period, Fidelity purportedly charged a flat 0.09% of total

plan assets annually which is assessed against participants on a pro rata basis. The

Recordkeeping and Related Services Agreement between RWJ Barnabas Health, Inc., and

Fidelity Workplace Services, LLC dated January 2, 2018 (“Trust Agreement”)16 at 42. As

described in the Trust Agreement the Annual Participant Fee is: “9 basis points on Plan Assets




16
     The Trust Agreement covers both the 401(k) Plan and the 403(b) Plan.
                                                              33
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 34 of 43 PageID: 34




determined based on quarterly assets, multiplied by one-quarter (1/4), billed and payable

quarterly … .” Id.

        107.    Looking at what the 0.09%17 fee amounted to on a per participant basis, it’s clear

the fee itself is excessive. The charts below analyzes the recordkeeping fee from 2014 to 2018 as

follows:

               Assets in 401(k)                   Recordkeeping Annual Fee to Cost Per
     Year                         Participants
                Plan at 2018                           Fee        Fidelity    Participant
     2018      $1,389,868,000         19,861          0.09%     $1,250,881.20    $63
     2017      $1,377,633,486         19,949          0.09%     $1,239,870.14    $62
     2016      $1,149,287,272         18,901          0.09%     $1,034,358.54    $55
     2015      $1,046,170,341         18,566          0.09%      $941,553.31     $51
     2014       $994,927,675          17,601          0.09%      $895,434.91     $51

        108.    Defendants have wholly failed to prudently manage and control the Plans’

recordkeeping and administrative costs by failing to try to obtain lower recordkeeping costs than

what Fidelity was charging.

        109.    Allowing Fidelity to charge a yearly fee of .09% of all assets in the Plans and then

using revenue sharing to pay for it or for part of it, was completely unnecessary given that the

Plans’ fiduciaries could bargain for a per participant/capita fee as numerous large plans have

done with Fidelity. In a recent action where Fidelity was a defendant and involving Fidelity’s

own plan, the parties stipulated with regard to Fidelity’s recordkeeping services that “if Fidelity

were a third party negotiating this fee structure at arms-length, the value of services would range

from $14-$21 per person per year over the class period.” Moitoso v. FMR LLC, 2020 WL




17
  The 9 basis point recordkeeping fee was reported in the most recent Trust Agreement as having an
effective date of January 2, 2018. Since Fidelity was the recordkeeper throughout the Class Period, it’s
expected that this flat fee was in effect from 2014 to 2017 but 9 basis points may be understated for those
years since it’s likely the recordkeeping fee was higher in previous years.
                                                      34
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 35 of 43 PageID: 35




1495938, at * 15 (D. Mass. Mar. 27, 2020). Accordingly, Fidelity has acknowledged the ability

of plan fiduciaries to negotiate per participant/capita fees.

       110.    By way of further comparison, we can look at what other plans are paying for

recordkeeping and administrative costs. One data source, the 401k Averages Book (20th ed.

2020)18 studies plan fees for smaller plans, those under $200 million in assets. Although it

studies slightly smaller plans than the Plans, it is nonetheless a useful resource because we can

extrapolate from the data what a slightly bigger plan like the Plans should be paying for

recordkeeping. That is because recordkeeping and administrative fees should decrease as a plan

increases in size. For example, a plan with 200 participants and $20 million in assets has an

average recordkeeping and administration cost (through direct compensation) of $12 per

participant. 401k Averages Book at p. 95. A plan with 2,000 participants and $200 million in

assets has an average recordkeeping and administration cost (through direct compensation) of $5

per participant. Id., at p. 108. Thus, the Plans, with over $1 billion dollars in assets and over

16,000 participants, should have had direct recordkeeping costs below the $5 average, which it

clearly did not.

       111.    The Plans’ total recordkeeping costs are clearly unreasonable as some authorities

have recognized that reasonable rates for large plans typically average around $35 per

participant, with costs coming down every day.19



18
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-biased,
comparative 401(k) average cost information.” 401k Averages Book at p. 2.
19
  Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano v.
Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of
$37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant
obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that Boeing’s
401(k) plan recordkeeping fees have been $18 per participant for the past two years); George, 641 F.3d at
798 (plaintiffs’ expert opined market rate of $20–$27 and plan paid record-keeper $43–$65); Gordon v.
                                                     35
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 36 of 43 PageID: 36




       112.    It’s no excuse that some revenue sharing may have been credited back to

participant accounts to help defray the excessive amount of recordkeeping and administrative

fees charged by Fidelity. The better and more prudent practice would have been to select funds

in the Plans that didn’t pay revenue sharing and then to negotiate a reasonable fee for

recordkeeping. This would have allowed more money to remain in each participants retirement

account to their benefit. Instead, the Defendants allowed Fidelity to favor its own interests over

Plan participants.

       113.    Additionally, there is no indication the Plans conducted requests for Proposals

(RFP) in order to determine whether Participants were being charged reasonable recordkeeping

rates. Cerulli Associates stated in early 2012 that more than half of the plan sponsors asked

indicated that they “are likely to conduct a search for [a] recordkeeper within the next two

years.” These RFPs were conducted even though many of the plan sponsors indicated that “they

have no intention of leaving their current recordkeeper.”20

       114.    To make matters worse, since at least 2018, the Plans participated in Fidelity’s

Revenue Credit program. See, Trust Agreement at 43. Under Fidelity’s Revenue Credit Program,

the following structure has been implemented. If the revenue sharing amount of the

investment(s)/mutual fund(s) exceeds the total administration cost(s), a “credit” is applied to the

investment option(s) and may be rebated back to the participant(s) at the Plan fiduciary’s

discretion with regards to when and how much. If the revenue sharing amount is less than the

total administration costs then that credit becomes a fee and is applied.




Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement
committing the Plan to pay not more than $35 per participant for recordkeeping).
20
   “Recordkeeper Search Activity Expected to Increase Within Next Two Years,” Cerulli Assoc., January
8, 2013, https://www.plansponsor.com/most-recordkeeping-rfps-to-benchmark-fees/
                                                  36
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 37 of 43 PageID: 37




        115.   Over the years, the arrangement of placing revenue sharing into an account before

disbursement to pay for the Plans’ expenses, at the Sponsors of the Plans discretion with regards

to amount and timing, deprived participants of the Plans of use of their money and millions of

dollars in lost opportunity costs. This is especially the case here because the Trust Agreement

specifies that the suspense account to be used for this purpose is a Fidelity Money Market

Account ripe with a an unreasonably high expense ratio to be paid by the Plans. As detailed in

the Trust Agreement, Barnabas “directs that the assets deposited in the Revenue Credit Account

shall be invested in the Fidelity® Government Money Market Fund21 … .” Trust Agreement at

41. This arrangement was completely unnecessary given that the Plans’ fiduciaries could bargain

for a per participant/capita fee as numerous large plans have done with Fidelity.

        116.   Given the size of the Plans’ assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plans could have obtained recordkeeping services that were

comparable to or superior to the typical services provided by the Plans’ recordkeeper at a lower

cost.

        117.   A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plans millions of dollars per year and constituted separate

and independent breaches of the duties of loyalty and prudence.


                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)



21
  As detailed in Section I(A) above, the Fidelity Government Money Market had and expense ratio of
0.42% while the median expense ration for such a fund was only 0.11%.
                                                    37
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 38 of 43 PageID: 38




       118.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       119.    At    all   relevant   times,   the   Committee   Defendants      and   its   members

(“Prudence/Loyalty Defendants”) were fiduciaries of the Plans within the meaning of ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over

the administration and/or management of the Plans or disposition of the Plans’ assets.

       120.    As fiduciaries of the Plans, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plans for the sole and exclusive benefit of the Plans’ participants and beneficiaries,

and acting with the care, skill, diligence, and prudence under the circumstances that a prudent

person acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of like character and with like aims.

       121.    The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the

Plans’ investment lineup based solely on the merits of each investment and what was in the best

interest of the Plans’ participants.      Instead, the Prudence/Loyalty Defendants selected and

retained investment options in the Plans despite the high cost of the funds in relation to other

comparable investments. The Prudence/Loyalty Defendants also failed to investigate the

availability of lower-cost share classes of certain mutual funds in the Plans.

       122.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plans suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plans would not have




                                                      38
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 39 of 43 PageID: 39




suffered these losses, and the Plans’ participants would have had more money available to them

for their retirement.

        123.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty

Defendants are liable to restore to the Plans all losses caused by their breaches of fiduciary

duties, and also must restore any profits resulting from such breaches. In addition, Plaintiffs are

entitled to equitable relief and other appropriate relief for Defendants’ breaches as set forth in

their Prayer for Relief.

        124.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches.        Accordingly, each Defendant is also liable for the

breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).


                                SECOND CLAIM FOR RELIEF
                        Failure to Adequately Monitor Other Fiduciaries
                        (Asserted against Barnabas and the Committee)

        125.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        126.    Barnabas and the Committee Defendants (the “Monitoring Defendants”) had the

authority to appoint and remove members of the Committee, and the duty to monitor the

Committee and were aware that the Committee Defendants had critical responsibilities as

fiduciaries of the Plans.

        127.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing

                                                      39
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 40 of 43 PageID: 40




their fiduciary obligations, and to take prompt and effective action to protect the Plans in the

event that the Committee Defendants were not fulfilling those duties.

       128.      The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plans’ investments; and

reported regularly to the Monitoring Defendants.

       129.      The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)     Failing to monitor and evaluate the performance of the Committee

      Defendants or have a system in place for doing so, standing idly by as the Plans suffered

      significant losses as a result of the Committee Defendants’ imprudent actions and

      omissions;

                (b)     failing to monitor the processes by which the Plans’ investments were

      evaluated and their failure to investigate the availability of lower-cost share classes; and

                (c)     failing to remove Committee members whose performance was inadequate

      in that they continued to maintain imprudent, excessively costly, and poorly performing

      investments within the Plans, and caused the Plans to pay excessive recordkeeping fees,

      all to the detriment of the Plans and the retirement savings of the Plans’ participants.

       130.      As a consequence of the foregoing breaches of the duty to monitor, the Plans

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plans would not have suffered these losses, and participants of the Plans would

have had more money available to them for their retirement.


                                                     40
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 41 of 43 PageID: 41




        131.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plans all losses caused by their failure to adequately monitor the

Committee Defendants.        In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

               A.       A determination that this action may proceed as a class action under Rule

        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil Procedure;

               B.       Designation of Plaintiffs as Class Representatives and designation of

        Plaintiffs’ counsel as Class Counsel;

               C.       A Declaration that the Defendants, and each of them, have breached their

        fiduciary duties under ERISA;

               D.       An Order compelling the Defendants to make good to the Plans all losses

        to the Plans resulting from Defendants’ breaches of their fiduciary duties, including

        losses to the Plans resulting from imprudent investment of the Plans’ assets, and to

        restore to the Plans all profits the Defendants made through use of the Plans’ assets, and

        to restore to the Plans all profits which the participants would have made if the

        Defendants had fulfilled their fiduciary obligations;

               E.       An order requiring the Company Defendants to disgorge all profits

        received from, or in respect of, the Plans, and/or equitable relief pursuant to 29 U.S.C. §

        1132(a)(3) in the form of an accounting for profits, imposition of a constructive trust, or a




                                                        41
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 42 of 43 PageID: 42




      surcharge against the Company Defendant as necessary to effectuate said relief, and to

      prevent the Company Defendant’s unjust enrichment;

            F.       Actual damages in the amount of any losses the Plans suffered, to be

      allocated among the participants’ individual accounts in proportion to the accounts’

      losses;

            G.       An order enjoining Defendants from any further violations of their ERISA

      fiduciary responsibilities, obligations, and duties;

            H.       Other equitable relief to redress Defendants’ illegal practices and to

      enforce the provisions of ERISA as may be appropriate, including appointment of an

      independent fiduciary or fiduciaries to run the Plans and removal of Plans’ fiduciaries

      deemed to have breached their fiduciary duties;

            I.       An award of pre-judgment interest;

            J.       An award of costs pursuant to 29 U.S.C. § 1132(g);

            K.       An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

      common fund doctrine; and

            L.       Such other and further relief as the Court deems equitable and just.


Dated: September 23, 2020                    CAPOZZI ADLER, P.C.

                                             /s/ Mark K. Gyandoh          .
                                             Mark K. Gyandoh, Esquire
                                             N.J. Bar ID: 025622001
                                             312 Old Lancaster Road
                                             Merion Station, PA 19066
                                             markg@capozziadler.com
                                             (610) 890-0200
                                             Fax (717) 233-4103

                                             /s/ Donald R. Reavey             .
                                             CAPOZZI ADLER, P.C.

                                                    42
Case 2:20-cv-13119-KM-ESK Document 1 Filed 09/23/20 Page 43 of 43 PageID: 43




                                   Donald R. Reavey, Esquire
                                   (Admission Pro Hac Vice to be Requested)
                                   PA Attorney ID #82498
                                   2933 North Front Street
                                   Harrisburg, PA 17110
                                   donr@capozziadler.com
                                   (717) 233-4101
                                   Fax (717) 233-4103

                                   Counsel for Plaintiffs and the Putative Class




                                          43
